1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     LAURA RAMIREZ,                                   CASE NO. 19cv2114-LAB (AGS)
11
                                       Plaintiff,
12                                                    ORDER GRANTING JOINT MOTION
                        vs.                           TO DISMISS [Dkt. 12]
13
     CAESARS ENTERPRISE SERVICES,
14   LLC, et al.,
15                                 Defendants.
16
           The parties’ Stipulation for Dismissal with Prejudice, which the Court construes as
17
     a Joint Motion to Dismiss, is GRANTED. Dkt. 12. All claims associated with this action
18
     are DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees. All
19
     pending motions are DENIED AS MOOT. Dkts. 6, 7.
20
21         IT IS SO ORDERED.
22   Dated: December 30, 2019

23                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
24
25
26
27
28



                                                -1-
